Proceeding for compensation under the North Carolina Workmen's Compensation Act.
The Industrial Commission found that plaintiff's intestate was employed by the State Highway and Public Works Commission in painting a bridge over Catawba River. While so engaged deceased dropped his paint brush into the water. Something was said about going into the water to recover the brush, and the foreman told the deceased not to do so. In violation of this instruction deceased pulled off his clothing, went into the river for the purpose of recovering the paint brush, and was drowned. The Industrial Commission found that the deceased had left the usual scope of his employment and was doing something contrary to the command of his foreman and superior, and concluded that the death of deceased did not arise out of the employment and denied compensation.
Upon appeal to the Superior Court the findings of fact and conclusions of law of the Industrial Commission were adopted and confirmed. and plaintiff appealed to the Supreme Court.
There was evidence to support the findings of fact by the Industrial Commission, and the conclusion of the Commission that the injury did not arise out of the employment was upheld by the Superior Court. In this we concur. The judgment below is
Affirmed.